                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 EASTERN DMSION
                                  No. 4:15-CR-77-D
                                  No. 4:19-CV-17-D


JOEY OSCAR AUSTIN, JR.,                        )
                                               )
                                Petitioner,    )
                                               )
                     v.                        )                   ORDER
                                               )
UNITED STATES OF AMERICA,                      )
                                               )
                              Respondent.      )


       On January 29, 2019, Joey Oscar Austin, Jr.("Austin") moved under 28 U.S.C. § 2255 to

vacate, set aside, or correct his 110-month sentence [D.E. 40]. On April 24, 2019, the government

moved to dismiss Austin's motion [D.E. 48] and filed a memorandum in support [D.E. 49]. On that

same date Austin moved to supplement his section 2255 motion [D.E. 51]. On May 21, 2019,

Austin responded to the government's motion to dismiss [D.E. 52]. On June 1 and July 24, 2020,

Austin moved for compassionate release [D.E. 54, 56]. As explained below, the court grants

Austin's motion to supplement, grants the government's motion to dismiss, dismisses Austin's

motion to vacate, denies Austin's motion to appoint counsel, and denies Austin's motions for

compassionate release.

                                                   I.

       On February 22, 2016, pursuant to a written plea agreement [D.E. 31 ], Austin pleaded guilty

~ conspiracy to distribute and possess with the intent to distribute a quantity ofheroin and a quantity


of cocaine [D.E. 30, 45]. On May 26, 2016, the court held Austin's sentencing hearing and

calculated Austin's advisory guideline range to be 110 to 137 months' imprisonment.                See




            Case 4:15-cr-00077-D Document 57 Filed 08/13/20 Page 1 of 10
Sentencing Tr. [D.E. 44] at 1-7. After considering all relevant factors under section 3553(a), the

court sentenced Austin to 110 months' imprisonment. See id. at 14-22. Austin did not appeal.

       In Austin's section 2255 motion, he alleges (1) that his plea is unconstitutional in light ofthe

Fourth Amendment and Carpenter v. United States, 138 S. Ct. 2206 (2018); (2) that because of

Carpenter, his section 2255 motion is timely under 28 U.S.C. § 2253(:t); and (3) actual innocence.

See [D.E. 40] at 5-12. In his motion to supplement, Austin cites Garza v. Idaho, 139 S. Ct. 738

(2019), and contends that he should be able to supplement his motion to claim that he asked his

counsel to appeal, but that his counsel refused to do so. See [D.E. 51-1] at 1-2.

       A motion to dismiss under Rule 12(b)(6) tests a complaint's legal and factual sufficiency.

SeeAshcroftv.lqbal, 556U.S. 662,677-80(2009);Be11Atl. Com. v. Twombly. 550U.S. 544, 554-

63 (2007); Coleman v. Md. Court ofAP,Peals, 626 F.3d 187, 190 (4th Cir. 2010), aff'd, 566 U.S. 30

(2012); Giarratano v. Johnson, 521 F.3d 298,302 (4th Cir. 2008); accord Erickson v. Pardus, 551

U.S. 89, 93-94 (2007) (per curiam). A court need not accept as true a complaint's legal conclusions,

''unwarranted inferences, unreasonable conclusions, or arguments." Giarratano, 521 F.3d at 302

(quotation omitted); see Iqbal, 556 U.S. at 678-79. Moreover, a court may take judicial notice of

public records without converting a motion to dismiss into a motion for i::ummary judgment. See,

e.g., Fed. R. Evid. 201; Tellabs, Inc. v. Makor Issues & Rights, Ltd., 551 U.S. 308, 322 (2007);

Philips v. Pitt Cty. Mem'l Hosp., 572 F.3d 176, 180 (4th Cir. 2009). In reviewing a section 2255

motion, the court is not limited to the motion itself. The court may consider ''the files and records

of the case." 28 U.S.C. § 2255(b); see United States v. McGill, 11 F.3d 223, 225 (1st Cir. 1993).

Likewise, a court may rely on its own familiarity with the case. See, e.g.. Blackledge v. Allison, 431

U.S. 63, 74 n.4 (1977); United States v. Dyess, 730 F.3d 354, 359--60 (4th Cir. 2013).




                                                  2
            Case 4:15-cr-00077-D Document 57 Filed 08/13/20 Page 2 of 10
        Section 2255(±) contains a one-year statute of limitations. Section 2255(t) provides that the

one-year clock is triggered by one of four conditions, whichever occurs last:

        (1) the date on which the judgment of conviction becomes final;

       (2) the date on which the impediment to ma)cjng a motion created by governmental
       action in violation of the Constitution or laws of the United States is removed, ifthe
       movant was prevented from making a motion by such governmental action;

       (3) the date on which the right asserted was initially recognized by the Supreme
       Court, if that right has been newly recognized by the Supreme Court and made
       retroactively applicable to cases on collateral review; or

       (4) the date on which the facts supporting the claim or claims presented could have
       been discovered through the exercise of due diligence.

28 U.S.C. § 2255(±)(1}-{4); see Johnson v. United States, 544 U.S. 295, 299--300 (2005); Whiteside

v. United States, 775 F.3d 180, 182-83 (4th Cir. 2014) (en bane). If a defendant appeals his

judgment, a conviction becomes final for purposes of section 2255' s statute of limitations when the

time period for filing a petition for a writ of certiorari expires. See Clay v. United States, 537 U.S.

522, 527 (2003).

       On June 7, 2016, the court entered Austin's judgment of conviction. See [D.E. 37]. Austin

did not appeal. Under Clay, Austin's judgment became final on June 7, 2017. See, e.g., Clay, 537

U.S. at 527. Austin, however, did not file his section 2255 motion until January 29, 2019 [D.E. 40].

Thus, Austin's section 2255 motion and the supplement are untimely under section 2255(±).

Moreover, Car,penter is not retroactive on collateral review. See In re Symonette, No. 19-12232-F,

2019U.S.App.LEXIS20428,at*4{llthCir.July9,2019);InreBaker,No.18-15095-C,2019WL

3822305,at*l (11th Cir.Jan. 9,2019); UnitedStatesv.Davis,No.1:13-CR-28,2019WL 1584634,

at *2 (M.D. Pa. Apr. 12, 2019) (unpublished). Likewise, Garza is not retroactive on collateral

review. See Inre Sanchez, No. 19-11288-B, 2019 U.S. App LEXIS 13242, at *4 (11th Cir. May 1,



                                                  3
            Case 4:15-cr-00077-D Document 57 Filed 08/13/20 Page 3 of 10
2019); Edwards v. United States, No. 3:19-CV-293-NJR, 2020 WL 1975077, at *3-4 (S.D. ill. Apr.

24, 2020) (unpublished); Moreno v. United States, No. 19C6752, 2020 WL 291392, at *2 (N.D. ill.

Jan. 21, 2020) (unpublished); Espinal v. United States, No. 08-CR-242, 2020 WL 264918, at *3-4

(E.D.N.Y. Jan. 17, 2020) (unpublished); United States v. McGee, No. 5:16-95-DCR, 2019 WL

4248887, at *2 (E.D. Ky. Sept. 6, 2019) (unpublished). Austin could have timely filed a section

2255 claim based on counsel's alleged failure to file a notice of appeal. See, e.g., Roe v. Flores-

Ortega, 528 U.S. 470,477 (2000); UnitedStatesv. Tidd, 582F.App'x242, 242 (4th Cir. 2014)(per

curiam) (unpublished). Furthermore, Austin has not plausibly alleged that any governmental action

prevented him from timely filing a motion or supplement, that his motion or supplement are based

on a right newly recognized by the Supreme Court, or that his motion or supplement are based on

facts that he could not have discovered earlier by exercising due diligence. Accordingly, the court

dismisses Austin's section 2255 motion and supplement as untimely under section 2255(:t).

       Alternatively, Austin's plea agreement contains an appellate waiver. See [D.E. 31] at 12(c).

In the waiver, Austin agreed:

       To waive knowingly and expressly all rights, conferred by 18 U.S.C. § 3742, to
       appeal the conviction and whatever sentence is imposed on any ground, including any
       issues that relate to the establishment ofthe advisory Guideline range, reserving only
       the right to appeal from a sentence in excess of the applicable advisory Guideline
       range that is established at sentencing, and further to waive all rights to contest the
       conviction or sentence in any post-conviction proceeding, including one pursuant to
       28 U.S.C. § 2255, excepting an appeal or motion based upon grounds of ineffective
       assistance of counsel or prosecutorial misconduct not known to the Defendant at the
       time ofthe Defendant's guilty plea. The foregoing appeal waiver does not constitute
       or trigger a waiver by the United States of any of its rights to appeal provided by law.

Id. In light of Austin's Rule 11 proceeding, the appellate waiver is enforceable. See United States

v. Copeland, 707 F.3d 522, 528--30 (4th Cir. 2013); United States v. Davis, 689 F.3d 349, 354-55

(4th Cir. 2012) (percuriam); United Statesv. Thornsbury, 670F.3d532, 537 (4th Cir. 2012); United



                                                  4
           Case 4:15-cr-00077-D Document 57 Filed 08/13/20 Page 4 of 10
States v. Blick, 408 F.3d 162, 168--69 (4th Cir. 2005). Austin's Car;penter and innocence claims fall

within the appellate waiver. Accordingly, the waiver bars the claims.

       Alternatively, Austin procedurally defaulted his Car;penter and innocence claims by failing

to raise them on direct appeal. Thus, the general rule of procedural default bars Austin from

presenting these claims .under section 2255. See, e.g., Massaro v. United States, 538 U.S. 500, 504

(2003); Bousley v. United States, 523 U.S. 614,621 (1998); United States v. Fugit 703 F.3d 248,

253 (4th Cir. 2012); United States v. Sanders, 247 F.3d 139, 144 (4th Cir. 2001). Moreover, Austin

has not plausibly alleged "actual innocence" or "cause and prejudice" resulting from the alleged

errors about which he now complains. See Bousley. 523 U.S. at 622-24; Coleman v. Thompso~

501 U.S. 722, 753 (1991); United States v. Frady. 456 U.S. 152, 170 (1982); United States v.

Pettiford, 612 F.3d 270, 280-85 (4th Cir. 2010); Sanders, 247 F.3d at 144; United States v.

Mikalajunas, 186 F.3d 490, 493-95 (1999). Thus, the claims fail.

       After reviewing the claims presented in Austin's motion and supplement, the court finds that

reasonable jurists would not find the court's treatment of Austin's claims debatable or wrong and

that the claims do not deserve encouragement to proceed any further. Accordingly, the court denies

a certificate of appealability. See 28 U.S.C. § 2253(c); Miller-El v. Cockrell, 537 U.S. 322, 336--38

(2003); Slack v. McDaniel, 529 U.S. 473,484 (2000).

       As for Austin's request for appointment of counsel, no constitutional right to counsel exists

in habeas corpus actions. See Pennsylvania v. Finley, 481 U.S. 551,555 (1987). Nonetheless, the

court may appoint counsel if it determines that ''the interests of justice so require." 18 U.S.C. §

3006A(a)(2)(B). This action does not present legally complex issues, and Austin has adequately set

forth his claims. Thus, the interests of justice do not require the appointment of counsel.

Accordingly, the court denies Austin's motion for appointment of counsel.

                                                 5

           Case 4:15-cr-00077-D Document 57 Filed 08/13/20 Page 5 of 10
                                                 II.

       Austin seeks compassionate release pursuant to 18 U.S.C. § 3582(c)(l). In support, Austin

relies on the COVID-19 pandemic, his status as an African-American, and having hypertension and

being ''pre-diabetic". See [D.E. 54, 55, 56].

       On December 21, 2018, the First Step Act went into effect. See First Step Act, 132 Stat. at

5249. Before the First Step Act, only the Director of the Bureau of Prisons ("BOP") could file a

motion for compassionate release. Under the First Step Act, a sentencing court may modify a

sentence of imprisonment either upon a motion of the Director of the BOP "or upon motion of the

defendant after the defendant has fully exhausted all admjnjstrative rights to appeal a failure of the

[BOP] to bring a motion on the defendant's behalf or the lapse of 30 days from the receipt of such

a request by the warden ofthe defendant's facility, whichever is earlier." 18 U.S.C. § 3582(c)(1 )(A).

       After a defendant meets the exhaustion requirement, a defendant must (1) demonstrate

"extraordinary and compelling reasons" for a sentence reduction, or (2) be at least 70 years old, have

served at least 30 years in prison, and have the Director of the BOP determine that the defendant is

not a danger to the safety of another person or the community. Id. In deciding to reduce a sentence

undersection3582(c)(l)(A), acourtmustconsultthe sentencing factors in 18 U.S.C. § 3553(a) and

must ensure that a sentence reduction is "consistent with applicable policy statements" ofthe United

States Sentencing Commission ("Commission"). Id.

       The Commission policy statements include U.S.S.G. § lBl.13. Section lBl.13 essentially

parrots section 3582(c)(l)(A)'s requirements and adds that the defendant not be "a danger to the

safety of any other person or to the community." U.S.S.G. § lBl.13(2). Section 1Bl.13's

application notes provide examples of extraordinary and compelling reasons, including (A) serious

medical conditions ofthe defendant, (B) advanced age ofthe defendant when coupled with a serious

                                                  6

           Case 4:15-cr-00077-D Document 57 Filed 08/13/20 Page 6 of 10
deterioration in physical and mental health due to aging and having served at least 10 years or 75%

of his or her imprisonment term (whichever is less), (C) family circumstances, or (D) another

extraordinary and compelling reason. See U.S.S.G. § 1B1.13 cmt. n.1. 1 Application note 2 states


       1
           Application note 1 to U.S.S.G. § 1B1.13 states in full:

       1.      Extraordinary and Compelling Reasons.-Provided the defendant meets the
               requirements of subdivision (2), extraordinary and compelling reasons exist
               under any of the circumstances set forth below:

               (A) Medical Condition of the Defendant.-

                       (i) The defendant is suffering from a terminal illness (i.e., a serious and
                           advanced illness with an end oflife trajectory). A specific prognosis
                           of life expectancy (i.e., a probability of death within a specific time
                           period) is not required. Examples include metastatic solid-tumor
                           cancer, amyotrophic lateral sclerosis (ALS), end-stage organ
                           disease, and advanced dementia.

                       (ii) The defendant is-

                             (1) suffering from a serious physical or medical condition,

                             (II) suffering from a serious functional or cognitive impairment,
                                   or

                             (Ill) experiencing deteriorating physical or mental health because
                                   of the aging process,


                            that substantially dimini~hes the ability of the defendant to
                            provide self-care within the environment of a correctional facility
                            and from which he or she is not expected to recover.

                 (B) Age of the Defendant-The defendant (i) is at least 65 years old; (ii)
                     is experiencing a serious deterioration in physical or mental health
                     because ofthe aging process; and (iii) has served at least 10 years or 75
                     percent of his or her term of imprisonment, whichever is less.

                 (C) Family Circumstances.-

                     (i) The death or incapacitation ofthe caregiver ofthe defendant's minor

                                                    7

             Case 4:15-cr-00077-D Document 57 Filed 08/13/20 Page 7 of 10
that "an extraordinary and compelling reason need not have been unforeseen at the time of

 sentencingtowarrantareductioninthetermofim.prisonm.ent." U.S.S.G. § lBl.13 cmt.n.2. Thus,

the fact ''that an extraordinary and compelling reason reasonably could have been known or

anticipated by the sentencing court does not preclude consideration for a reduction under this policy

 statement." Id. Application note 3 states, "[.P]ursuant to 28 U.S.C. § 994(t), rehabilitation of the

defendant is not, by itself, an extraordinary and compelling reason for purposes of this policy

 statement." U.S.S.G. § lBl.13 cmt. n.3.

        The Commission has lacked a quorum since Congress enacted the First Step Act and has not

updated U.S.S.G. § lBl.13 to account for the First Step Act. Accordingly, section lBl.13 does not

provide a policy where an inmate files a motion for a sentence reduction under 18 U.S.C. §

3582(c)(1 )(A). Nevertheless, section lB 1.13 provides applicable policy when assessing an jnmate' s

motion, but a court independently determines whether "extraordinary and compelling reasons"

warrant a sentence reduction under 18 U.S.C. § 3582(c)(l)(A)(I). See, e.g., United States v. Clark,

No. 1:09cr336-1, 2020 WL 1874140, at *2 (M.D.N.C. Apr. 15, 2020) (unpublished). In doing so,

the court consults not only U.S.S.G. § lB 1.13, but also the text of 18 U.S.C. § 3582(c)(1 )(A) and




                        child or minor children.

                     (ii) The incapacitation of the defendant's spouse or registered partner
                          when the defendant would be the only available caregiver for the
                          spouse or registered partner.

                (D) Other Reasons.-As determined by the Director of the Bureau of
                    Prisons, there exists in the defendant's case an extraordinary and
                    compelling reason other than, or in combination with, the reasons
                    described in subdivisions (A) through (C).

U.S.S.G. § lBl.13 cmt. n.1.

                                                   8

            Case 4:15-cr-00077-D Document 57 Filed 08/13/20 Page 8 of 10
the section 3553(a) factors. See. e.g., id.; Dinning v. United States, No. 2:12-cr-84, 2020 WL

1889361, at *2 (E.D. Va. Apr. 16, 2020) (unpublished).

          Initially, the court assumes without deciding that Austin has exhausted all administrative

remedies, or alternatively that the warden received Austin's compassionate release request and 30

days have elapsed from receipt. See 18 U .S.C. § 3582(c)(1 )(A). As for the medical condition ofthe

defendant policy statement, Austin has not stated that he suffers from any medical condition from

which he is not going to recover. Cf. [D.E. 54, 56]. Accordingly, releasing Austin or reducing

Austin's sentence is not consistent with application note l(A). See 18 U.S.C. § 3582(c)(l)(A).

          As for the "other reasons" policy statement, the court assumes without deciding that Austin's

medical conditions coupled with the COVID-19 pandemic are extraordinary circumstances

consistent with application note 1(D). Even so, the section 3553(a) factors counsel against reducing

Austin's sentence. See United States v. Chambliss, 948 F.3d 691, 693-94 (5th Cir. 2020); Clark,

2020 WL 1874140,         at *3-8.   Between 2013 and February 3, 2015, Austin was accountable for

distributing 367 grams of heroin and 793 grams of cocaine. See Presentence Investigation Report

("PSR") [D.E. 33] atff 10-16. Austindirectedtheactivitiesofatleastthreeotherindividuals. See

id. Moreover, Austin has a lengthy criminal history, including convictions for possession of

marijuana (three counts), possession of cocaine, gambling, possession of drug paraphernalia (two

counts), driving while impaired (two counts), resisting a public officer (two counts), selling or

delivering a counterfeit controlled substance, and possession with intent to sell and deliver cocaine.

See id.   at ff 22-37.   Austin also has not done well on supervision. See id.    at ff 22-24, 26, 29,
30-33, 35-36. The court also has considered Austin's positive steps while incarcerated, but those

steps do not warrant release. Cf. Pepper v. United States, 562 U.S. 476, 491 (2011). Having

considered the entire record, the steps that the BOP has taken to address COVID-19, the section

                                                    9

              Case 4:15-cr-00077-D Document 57 Filed 08/13/20 Page 9 of 10
3553(a) factors, Austin's arguments, and the need to punish Austin for his criminal behavior, to

incapacitate Austin, to promote respect for the law, to deter others, and to protect society, the court

declines to grant Austin's motions to be released. See, ~ Chambliss, 948 F.3d at 693-94; United

States v. Hill, No. 4: 13-CR-28-BR, 2020 WL 205515, at *2 (E.D.N.C. Jan. 13, 2020) (unpublished).

                                                 m.
       In sum, the court GRANTS Austin's motion to supplement [D.E. 51], GRANTS the

government's motion to dismiss [D.E. 48], DIS1\11SSES Austin's section 2255 motion [D.E. 40]

and Austin's supplement [D.E. 51], DENIES a certificate ofappealability, DENIES Austin's motion

to appoint counsel [D.E. 55], and DENIES Austin's motions to reduce sentence [D.E. 54, 56].

       SO ORDERED. This ..J.a.. day of August 2020.



                                                         Jidrns f ~i#Rm
                                                         United States District Judge




                                                  10

           Case 4:15-cr-00077-D Document 57 Filed 08/13/20 Page 10 of 10
